Mr. Justice Van Orsdel
delivered the opinion of the Court:
It will be unnecessary to consider the distinction between libel and slander when imputed to a corporation, or the sufficiency of the allegations of special damage, since the appeal can be disppsed of on the single proposition of the liability of the corporation for the statements alleged to have been made by its employees. The only allegation in the declaration which hints at connecting the corporation with the language used by its employees is the averment that they were “acting within the scope of their authority.” It is well settled that “for acts done by *447tbe agents of a corporation, either in contractu or in delicto, in the course of its business and of their employment, the corporation is responsible, as an individual is responsible under similar circumstances.” Philadelphia, W. & B. R. Co. v. Quigley, 21 How. 202, 210, 16 L. ed. 73, 75. It is equally well settled, however, that, before a corporation can be held liable for the torts of its agents, the act complained of must be performed, either directly within the course and scope of the agent’s employment, or while acting under the express direction of the corporation itself. It is not necessary that power be given the agent in writing, or by a vote of the corporation authorizing the act; but in the absence of such express authority, there must be evidence of some facts from which the court may fairly and legitimately infer its existence. Salt Lake City v. Hollister, 118 U. S. 256, 260, 30 L. ed. 176, 177, 6 Sup. Ct. Rep. 1055; Denver & R. G. R. Co. v. Harris, 122 U. S. 597, 609, 30 L. ed. 1146, 1148, 7 Sup. Ct. Rep. 1286; Lake Shore & M. S. R. Co. v. Prentice, 147 U. S. 101, 109, 37 L. ed. 97, 102, 33 Sup. Ct. Rep. 261.
In this case no specific authority is alleged, nor any facts from which it can be inferred that these employees were authorized to act in the capacity complained of. Only the bald conclusion that they were acting within the scope of their authority appears in the case. This is a mere conclusion of law, which must be deduced from allegations of fact, which, if supported by competent evidence, would be sufficient to establish either express authority in the agents, or a reasonable inference that such authority existed. The allegations of fact in the petition must be sufficient prima facie to support a judgment if admitted on demurrer. But here there is a total absence of anything upon which the court could base any reasonable conclusion that defendant’s agents possessed the authority to bind the corporation. It certainly cannot be inferred from the nature of the agent’s employment. It was the duty of neither the lineman nor the operator to volunteer a reason, not presumed even to be within their knowledge, for the removal of the telephone. Where the only inference that can be drawn from the declaration *448is a want of authority, then the question for the court to decide is a legal one. Washington Gaslight Co. v. Lansden, 172 U. S. 534, 545, 43 L. ed. 543, 548, 19 Sup. Ct. Rep. 296.
The declaration, failing to set up a prima facie case in this particular, was fatally defective, and the court properly sustained the demurrer. The judgment is affirmed, with costs.

Affirmed.